Citation Nr: 0822822	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-38 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen claims for 
service connection for angioneurotic edema and for a nervous 
disorder has been received.

2.  Entitlement to service connection for a psychiatric 
disability manifested by swelling all over.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision in which 
the RO determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
angioneurotic edema, also claimed as a nerve disorder with 
swelling all over.  The veteran filed a notice of 
disagreement (NOD) in August 2006, and the RO issued a 
statement of the case (SOC) in November 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2006.

In the November 2006 SOC, the RO separately addressed matters 
of service connection for angioedema and for a nerve 
disorder.  In April 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  As 
discussed below, during the hearing, the veteran clarified 
that he is seeking service connection for a psychiatric 
disability manifested by swelling all over.

Also in the SOC, the RO addressed the claims on the merits.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the previously denied claims has been 
received-and,  in view of the Board's favorable decision on 
the request to reopen, and the veteran's clarification  as to 
what he is actually seeking, the Board has characterized the 
appeal as encompassing the two matters set forth on the title 
page.

The Board's decision reopening the claims  for service 
connection for angioneurotic edema and for a nervous disorder 
is set forth below.  The recharacterized claim for service 
connection for a psychiatric disability manifested by 
swelling all over, on the merits, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matter herein decided has been accomplished.

2.  In a February 1978 rating decision, the RO denied the 
veteran entitlement to service connection for angioneurotic 
edema and for a nervous disorder.  Although the RO notified 
the appellant of the decision and of his appellate rights in 
a letter dated later that month, he did not initiate an 
appeal.

3.  The evidence received since the February 1978 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim (recharacterized as 
one for service connection for psychiatric disability 
manifested by swelling all over), and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1978 RO decision that denied service 
connection for angioneurotic edema and for a nervous disorder 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
psychiatric disability manifested by swelling all over are 
met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the veteran's 
request to reopen the previously denied claims, the Board 
finds that all notification and development action needed to 
render a fair decision on this aspect of the appeal has been 
accomplished.

II. Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In a February 1978 rating decision, the RO denied the veteran 
entitlement to  service connection for angioneurotic edema 
and for a nervous disorder.  Although notified of the 
February 1978 decision in a letter later that month, the 
veteran did not initiate an appeal.  Hence, the  decision is 
final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105;; ); 38 C.F.R. §§ 3.104, 20.302, 20.1103..

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the veteran filed a request to reopen what he 
then characterized as a claim for r service connection claim 
for a psychiatric disability manifested by swelling all over 
in April 2006.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).


In the February 1978 rating decision, the RO denied the 
veteran service connection for angioneurotic edema and for a 
nervous disorder because medical evidence did not show that 
the veteran's angioneurotic edema, which the RO found as 
preexisting service, had been aggravated by service and there 
was no medical evidence of a nervous disorder.  The evidence 
then before the RO included service treatment records and VA 
outpatient treatment (VAOPT) records.  

Since the February 1978 decision, evidence added to the 
claims file includes prescription labels for hydrocortisone 
cream for itching and rash and paroxetine hydrochloride for 
nerves and depression, and a July 2006 private medical record 
showing a diagnosis of depression.  During the Board hearing, 
the veteran clarified that he is seeking service connection 
for a psychiatric disability manifested by swelling all over.  
He testified that he continues to experience the same 
swelling that he had during service and that it is triggered 
by stress.  The Board recognizes that the veteran is 
competent, as a layperson, to report that on which he has 
personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The above evidence, and testimony, had not been considered by 
agency adjudicators in connection with the previously denied 
claims, and the evidence is not cumulative or redundant of 
evidence previously of record.  Thus, it constitutes "new" 
evidence.  Moreover, since the overall evidence, when 
considered in light of the veteran's testimony, suggests that 
the veteran has psychiatric disability that may be associated 
with claimed swelling-the same swelling that he experienced 
during service-the evidence relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Under these 
circumstances, the Board concludes that the criteria for 
reopening the matter  previously characterized as claims for 
service connection for angioneurotic edema and for a nervous 
disorder . See 38 U.S.C.A. § 5108; ; 38 C.F.R. § 3.156..




ORDER

To the limited extent that new and material evidence to 
reopen the claims for  angioneurotic edema and for a nervous 
disorder has been received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the recharacterized claim for service connection 
for psychiatric disability manifested by swelling all over, 
on the merits, is warranted.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is medical evidence of a current 
psychiatric disability and allegations of recurring swelling.  
In addition, there is competent lay evidence that the 
swelling is induced by stress and that this was the same 
symptomatology that the veteran had experienced during 
service; the veteran's service treatment records confirm the 
veteran's complaints of swelling then assessed as  
questionable local allergic reaction and of heat rash.  Post-
service, a June 1975 VAOPT record reflects complaints of 
swelling on all parts of the body, findings of swelling on 
the face and neck, and a diagnosis of neurosis.  The Board 
also notes that the veteran has never been afforded a VA 
examination to obtain clear medical evidence as to whether 
the veteran, in fact, suffers from psychiatric disability 
manifested by swelling all over, and, if so, whether such 
disability is medical related to in-service complaints of 
swelling .As the aforementioned evidence and testimony 
"indicates" that there "may" be a nexus between current 
disability and in-service problems, a VA examination to 
obtain a medical opinion addressing these points is 
warranted.  See McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the veteran to undergo VA  
examination, by a psychiatrist, at a VA medical facility.  
The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall  result in 
denial of the reopened claim.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VAOPT records from the Greenville Clinic dated from 
October 2000 to April 2002.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from the Greenville VA Clinic since April 2002 ,following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
any additional information and/or evidence pertinent to the 
claim on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested), and 
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the VA 
Greenville Clinic all records of 
evaluation and/or treatment of the 
veteran's angioedema, as well as any 
records of psychiatric evaluation and/or 
treatment, since April 2002.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if 
necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim for service 
connection for a psychiatric disability 
manifested by swelling all over.

The RO should also invite the veteran 
to submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter 
meets the requirements of 
Dingess/Hartman (cited to above), as 
appropriate, and the RO should clearly 
explain to the veteran that he has a 
full one-year period to respond 
(although VA may decide the claim 
within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA examination, by a 
psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to including psychological 
testing) should be accomplished (with 
all results made available to the 
physician prior to the completion of 
his or her report) and all clinical 
findings should be reported in detail.

The psychiatrist should indicate with 
the veteran, in fact, suffers from a 
current psychiatric disability 
manifested by swelling all over.  If 
so, he or she  should offer an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not (i.e., there is 
a 50 percent or greater probability) 
that such disability is medically 
related to service, to include the in-
service complaints of swelling then 
assessed as questionable local allergic 
reaction and heat rash.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a psychiatric 
disability manifested by swelling all 
over.  If the veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
consider the claim, on the merits, in 
light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


